          Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 1 of 224



 1   HARMEET K. DHILLON (CA SBN: 207873)
     harmeet@dhillonlaw.com
 2   MARK P. MEUSER (CA SBN: 231335)
     mmeuser@dhillonlaw.com
 3   DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
 4   San Francisco, CA 94108
     T: 415-433-1700
 5   F: 415-520-6593
 6   Attorneys for Movants in Northern District of
     California
 7
                                   UNITED STATES DISTRICT COURT
 8

 9                                 SOUTHERN DISTRICT OF INDIANA

10    CAITLIN BERNARD, M.D.;                             Case No.: 1:19-01660-SEB-MJD
      KATHERINE McHUGH, M.D.,
11                                                       DECLARATION OF MARK MEUSER
12             Plaintiffs,                               IN SUPPORT OF MOTION FOR
       v.                                                ORDER TO ENFORCE THIRD
13    THE INDIVIDUAL MEMBERS OF THE                      PARTY SUBPOENAS ISSUED BY
      INDIANA MEDICAL LICENSING                          THE UNITED STATES DISTRICT
14    BOARD, in their official capacities; THE           COURT IN THE SOUTHERN
      MARION COUNTY PROSECUTOR,                          DISTRICT OF INDIANA, FRCP 37
15                                                       (a)(2)
16             Defendants.

17

18
                                   UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
       INDIVIDUAL MEMBERS OF THE                         Case No.
21
       INDIANA MEDICAL LICENSING
22     BOARD, in their official capacities; and
       MARION COUNTY PROSECUTOR,
23             Movants,
24             v.
25     REGENTS OF THE UNIVERSITY OF
       CALIFORNIA; MICHELE B. BARON,
26     LAUREN LEDERLE;
27              Third Party Subpoena Recipients.

28
                                                     1
     Declaration of Meuser                                                              Case No.
          Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 2 of 224



 1   I, Mark Meuser, declare as follows:
 2       1. I am an attorney of record for Movants in this matter.
 3       2. I make this Declaration in support of Movants’ Motion to Enforce Subpoenas.
 4       3. The following facts are within my personal knowledge and if called upon to testify in this
 5   action, as to the matters set forth in this Declaration, I could and would competently testify thereto.
 6       4. On or about December 24, 2020, I sent an email to Karen Johnson-McKewan, counsel for
 7   Defendants, requesting to meet and confer about a motion to compel responses to the subpoenas
 8   identified in accompanying Motion to Enforce Subpoenas. Ms. Johnson-McKewan responded that
 9   January 4, 2021, was the earliest that she could meet and confer with me about this issue due to her
10   being out of the office until that time.
11       5. On or about January 4, 2021, I participated in a conference call with Ms. Johnson-McKewan
12   wherein she continued refusing to provide documents that were responsive to Movants’ subpoenas.
13       6. On or about January 5, 2021, I sent Ms. Johnson-McKewan a detailed email to respond to
14   questions raised during the conference call on January 4. She responded later that day with an email
15   saying that she was trying to find out if the data covered by the Movants’ subpoenas still existed. She
16   also stated that she was unsure whether her client would agree to release the data even if it did exist.
17       7. On or about January 8, 2021, I sent another email to Ms. Johnson-McKewan to find out
18   whether her client would be producing any documents or whether Movants would need to file a
19   motion to compel.
20       8. Later that same day, Ms. Johnson-McKewan responded without providing any documents or
21   assurances that any documents would be forthcoming.
22       9. Attached as Exhibit 1 is a copy of Complaint that was filed in United States District Court for
23   the Southern District of Indiana.
24       10. Attached as Exhibit 2 is a copy of the Subpoena to Department of Obstetrics for the University
25   of California.
26       11. Attached as Exhibit 3 is a copy of the Affidavit of Service for Department of Obstetrics for the
27   University of California.
28
                                                         2
     Declaration of Meuser                                                                            Case No.
          Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 3 of 224



 1       12. Attached as Exhibit 4 is a copy of the Subpoena to Michele B. Barron.
 2       13. Attached as Exhibit 5 is a copy of the Affidavit of Service for Michele B. Barron.
 3       14. Attached as Exhibit 6 is a copy of the Subpoena to Lauren Lederie.
 4       15. Attached as Exhibit 7 is a copy of the Affidavit of service for Lauren Lederie.
 5       16. Attached as Exhibit 8 is a copy of Defendants’ Notice of Subpoenas to Non-Party Entities.
 6       17. Attached as Exhibit 9 is a copy of an email string between counsel for Defendants and counsel
 7   for the Non-Party Entities.
 8       18. Attached as Exhibit 10 is Non-Party Entities Objections to the Subpoenas.
 9           I declare under penalty of perjury, under the laws of the State of California, that the foregoing
10   is true and correct.
11           Executed on January 13, 2021, at Pasadena, California.
12
                                                                   /s/Mark Meuser___________________
13                                                                 Mark Meuser
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
     Declaration of Meuser                                                                           Case No.
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 4 of 224




                  EXHIBIT 1
       Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML    Document1 1-1   Filed
                                          Filed     01/13/21
                                                 04/25/19    Page
                                                           Page 1 of511
                                                                      of PageID
                                                                         224    #: 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D.;               )
KATHERINE McHUGH, M.D.,              )
                                     )
            Plaintiffs,              )
                                     )
            v.                       )            No. 1:19-cv-1660
                                     )
THE INDIVIDUAL MEMBERS OF THE )
INDIANA MEDICAL LICENSING            )
BOARD, in their official capacities; )
THE MARION COUNTY                    )
PROSECUTOR,                          )
                                     )
            Defendants.              )

     Complaint for Declaratory and Injunctive Relief/Challenge to Constitutionality of
                                     Indiana Statute

Introduction

1.       Plaintiffs are physicians who provide abortions to women seeking them, prior to

viability, in the second trimesters of their pregnancies.     In the second trimester of

pregnancy the abortions are performed through a dilation and evacuation procedure

(D&E), which is the abortion procedure used in the vast majority of second trimester

abortions in the United States. However, House Enrolled Act 1211 (“the Enrolled Act”),

effective July 1, 2019, makes the D&E procedure illegal unless the physician performing

it causes fetal demise prior to the abortion. But, this imposes additional invasive and

medically unnecessary procedures prior to the abortion, which are not feasible to ensure


                                            [1]
       Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML    Document1 1-1   Filed
                                          Filed     01/13/21
                                                 04/25/19    Page
                                                           Page 2 of611
                                                                      of PageID
                                                                         224    #: 2



demise and which impose a heightened risk to the health of women and enforcement of

the Enrolled Act would prevent physicians from providing pre-viability abortions and

women from obtaining them. The statute causes an undue burden on the right of women

to obtain pre-viability abortions and is an unwarranted invasion of their bodily integrity

and is therefore unconstitutional. Appropriate injunctive and declaratory relief must

issue.

Jurisdiction, venue, and cause of action

2.       This Court has jurisdiction of this case pursuant to 28 U.S.C. §§ 1331 and 1343.

3.       Venue is proper in this district pursuant to 28 U.S.C. § 1391.

4.       Declaratory relief is authorized by Federal Rule of Civil Procedure 57 and by 28

U.S.C. §§ 2201, 2202.

5.       This case is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation, under

color of state law, of rights secured by the Constitution of the United States.

Parties

6.       Dr. Caitlin Bernard is a physician, licensed in the State of Indiana by the Indiana

Medical Licensing Board.

7.       Dr. Katherine McHugh is a physician, licensed in the State of Indiana by the

Indiana Medical Licensing Board.

8.       The Individual Members of the Medical Licensing Board of Indiana comprise the

body that licenses and disciplines physicians in Indiana. They are sued in their official


                                              [2]
       Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML    Document1 1-1   Filed
                                          Filed     01/13/21
                                                 04/25/19    Page
                                                           Page 3 of711
                                                                      of PageID
                                                                         224    #: 3



capacities and are designated by their official titles pursuant to Federal Rule of Civil

Procedure 17(d).

9.     The Marion County Prosecutor is the duly elected prosecutor in the county where

the plaintiffs perform abortions. The prosecutor is sued in his official capacity and is

designated by his official title pursuant to Federal Rule of Civil Procedure 17(d).

Legal background

10.    The Enrolled Act creates a new statutory section, Indiana Code § 16-34-2-1(c) (eff.

July 1, 2019), which provides that:

       A person may not knowingly or intentionally perform a dismemberment abortion
       unless reasonable medical judgment dictates that performing the abortion is
       necessary:

              (1)    to prevent any serious health risk to the mother; or
              (2)    to save the mother’s life

11.    The Enrolled Act provides, at Indiana Code § 16-18-2-96.4 (eff. July 1, 2019):

       (a)    “Dismemberment abortion” means an abortion with the purpose of killing
       a living fetus in which the living fetus is extracted one (1) piece at a time from the
       uterus through clamps, grasping forceps, tongs, scissors, or another similar
       instrument that, through the convergence of two (2) rigid levers, slices, crushes, or
       grasps a portion of the fetus’s body to cut or rip it off.

       (b)    “Dismemberment abortion” does not include an abortion that uses suction
       to dismember a fetus by sucking fetal parts into a collection container.

12.    A physician who, after July 1, 2019, performs a “dismemberment abortion”

commits a Level 5 felony. Ind. Code § 16-34-2-7(a). He or she will also be subject to an

injunction action or an action for damages. Ind. Code §§ 16-34-2-9; 16-34-2-10 (eff. July 1,


                                             [3]
       Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML    Document1 1-1   Filed
                                          Filed     01/13/21
                                                 04/25/19    Page
                                                           Page 4 of811
                                                                      of PageID
                                                                         224    #: 4



2019). He or she will also be subject to discipline imposed by the Indiana Medical

Licensing Board, which could include loss of his or her medical license.

Factual allegations

13.    In Indiana, abortions during the first trimester of pregnancy may be performed in

a clinic setting. However, after the first trimester and “before the earlier of viability of the

fetus or twenty (20) weeks of post-fertilization age,” the abortion must be performed in a

hospital or ambulatory surgical center. Ind. Code § 16-34-2-1(a)(2).

14.    Although Indiana law refers to “post-fertilization age,” medical professionals

generally measure fetal age from the first day of the woman’s last menstrual period or

LMP. Fertilization is considered to be 14 days post- LMP.

15.    The preferred methods of abortion during the first trimester of pregnancy are

through a combination of medications that, in effect, cause a miscarriage, and through

aspiration where a suction device is used to remove embryonic or fetal tissue from the

uterus.

16.    Both in Indiana and in the United States, the standard method of abortion after the

earliest weeks of the second trimester is through dilation and evacuation.

17.    Approximately 95% of abortions in the United States in the second trimester are

performed by D&E procedures.

18.    The D&E procedure is used starting early in the second trimester.




                                              [4]
       Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML    Document1 1-1   Filed
                                          Filed     01/13/21
                                                 04/25/19    Page
                                                           Page 5 of911
                                                                      of PageID
                                                                         224    #: 5



19.    In the D&E procedure, after the cervix is softened and dilated, the physician uses

suction to remove amniotic fluid and the placenta and forceps or another surgical

instrument to remove the fetus. Usually, because the cervical opening is narrower than

the fetus, some disarticulation or separation of fetal tissue will occur.

20.    The D&E procedure is the safest method available for abortions conducted in the

second trimester. Indeed, in many states D&E procedures take place in an out-patient

setting.

21.    In Indiana, the only other method available for abortions conducted after

approximately 15 weeks post-LMP is the use of medications to, in effect, induce labor and

the delivery of a non-viable fetus. Induction can take anywhere from 8 to 36 hours, or

even longer, and requires the woman to go into labor, which can involve pain requiring

significant medication or anesthesia. Additionally, this can involve the risk of serious

injury as giving birth is riskier to a woman’s health than abortion.

22.    Moreover, in a significant percentage of induction abortions, a woman must

undergo an additional surgical procedure to remove a retained placenta.

23.        Induction can also lead to uterine rupture, particularly in women with previous

cesarean deliveries. For all these reasons, induction is not appropriate or available for

many women. D&E is the standard abortion method after approximately 15 weeks.

24.    If the Enrolled Act goes into effect, a D&E procedure will be able to be performed

only if fetal demise occurs before the abortion.


                                             [5]
      Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML  Document11-1Filed
                                           Filed 01/13/21Page
                                              04/25/19     Page
                                                              6 of1011ofPageID
                                                                         224   #: 6



25.    Most physicians who provide D&E abortions do not attempt to induce fetal demise

prior to abortion.

26.    The reason for this is that the various fetal-demise methods carry medically

unnecessary risks of injury to patients, may not be utilized on all patients, may be

extremely painful to patients, may not be successful, have no medical benefit to the

patient and are not medically indicated. The procedures can also be technically difficult,

requiring extensive training beyond the expertise of most obstetrician-gynecologists.

27.    Moreover, the fetal-demise methods have been subject to little-to-no research prior

to 18 weeks LMP – when many D&Es take place. Indeed, certain fetal-demise methods

have been subject to little study at all.

28.    Dr. Bernard practices medicine and performs pre-viability abortions in women’s

second trimesters of pregnancy, including women whose pregnancies are advanced far

enough that the aspiration abortion method is not possible.

29.    The women are seeking these abortions because the fetus has been diagnosed as

having either fatal or profound anomalies or because a physician has indicated that it

would be dangerous for the woman to continue the pregnancy. However, the large

majority of the abortions are because of diagnosed fatal or profound fetal anomalies.

30.    Dr. Bernard provides abortions through D&E procedures.

31.    Dr. McHugh has performed pre-viability second trimester abortions in the past

through D&E procedures and intends to continue to do so in the future.


                                            [6]
      Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML  Document11-1Filed
                                           Filed 01/13/21Page
                                              04/25/19     Page
                                                              7 of1111ofPageID
                                                                         224   #: 7



32.    The second trimester abortions performed by Dr. McHugh all involved cases

where the fetus suffered from fatal or profound anomalies.

33.    Drs. Bernard and McHugh understand that the D&E procedure is the standard

method of providing second-trimester abortions as it is the safest and most effective

method.

34.    Drs. Bernard and McHugh are aware of the Enrolled Act and understand that the

only way that they can continue to provide D&E procedures if the Enrolled Act goes into

effect would be if they acted to cause fetal demise.

35.    Dr. Bernard is aware that, although Dr. McHugh has performed D&E abortions in

the past and wishes to provide them in the future, there is only one other doctor in

Indiana regularly performing second-trimester pre-viability abortions at the current time.

36.    Neither that other doctor, Dr. Bernard nor Dr. McHugh are able to perform the

fetal-demise methods.

37.    In order to perform the fetal-demise methods, the doctors would at least require

additional training as would the medical teams that would have to assist them.

38.    If the law goes into effect, plaintiffs believe that patients will be prevented from

obtaining abortions as they will not be able to obtain physicians to perform fetal-demise

procedures in place of the D&E procedures currently being performed.

39.    On behalf of their patients and future patients, Drs. Bernard and McHugh object

to the patients having to undergo painful, risk-enhancing and infeasible procedures to


                                            [7]
      Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML  Document11-1Filed
                                           Filed 01/13/21Page
                                              04/25/19     Page
                                                              8 of1211ofPageID
                                                                         224   #: 8



induce fetal demise in order to obtain an abortion. Because none of the fetal-demise

procedures affords a feasible means to reliably induce fetal demise, and to do so without

violating the Enrolled Act, and because the procedures all impose significant health risks,

it would be extremely problematic for plaintiffs to use them even if they had the requisite

training and experience.

40.    The Enrolled Act forces a patient seeking a second-trimester abortion to undergo

a risk-enhancing and unnecessary medical procedure, to remain pregnant against her

will, or to undergo an induction abortion, which, as noted above, entails greater risk,

pain, and time than D&E and is not an option for some women.

41.    Even if they were able to be trained to do so, Drs. Bernard and McHugh do not

desire to use the fetal-demise methods because as physicians, they have an ethical

obligation not to subject their patients to potentially harmful procedures that provide no

medical benefit.

42.    The Enrolled Act requires them to violate their ethical obligations to their patients.

43.    Moreover, the Enrolled Act places them in an impossible situation, as they are

unable to know before beginning the fetal-demise procedures whether fetal demise will

occur. If it does not, they may not be able to complete the abortion without violating the

Enrolled Act. Because a physician cannot initiate a medical procedure without knowing

that she has the capacity to see it through to completion, and because of the unreliability




                                             [8]
      Case 3:21-mc-80009-LB Document
Case 1:19-cv-01660-SEB-DML  Document11-1Filed
                                           Filed 01/13/21Page
                                              04/25/19     Page
                                                              9 of1311ofPageID
                                                                         224   #: 9



of fetal-demise procedures, the Act will deter physicians from performing D&E

abortions.

44.    The Enrolled Act will prevent women from being able to obtain second-trimester

abortions in Indiana through the safest method of abortion, pre-viability.

45.    The Enrolled Act will discourage women from obtaining abortions.

46.    The Enrolled Act will impose a substantial and unwarranted burden on women’s

ability to obtain second-trimester, pre-viability, abortions.

47.    The Enrolled Act will cause plaintiffs’ patients irreparable harm for which there is

no adequate remedy at law.

48.    At all times defendants have acted, and will act, under color of state law.

Claims for relief

49.    The Enrolled Act, which bans the safest and most common method of abortion

prior to viability in the second trimester of pregnancy, imposes an undue burden on

women attempting to seek an abortion prior to viability and therefore violates the

women’s rights as guaranteed by the Due Process Clause of the Fourteenth Amendment

to the United States Constitution.

50.    The Enrolled Act, which forces women wishing to obtain a pre-viability abortion

in the second trimester to undergo invasive, painful, infeasible and potentially medically

risky procedures, in place of the safe and efficacious D&E procedure, violates the




                                             [9]
        Case 3:21-mc-80009-LBDocument
Case 1:19-cv-01660-SEB-DML    Document1 1-1
                                         FiledFiled 01/13/21
                                               04/25/19      Page
                                                          Page 10 of1411ofPageID
                                                                           224   #: 10



 women’s right to bodily integrity guaranteed by the Due Process Clause of the Fourteenth

 Amendment to the United States Constitution.

 Request for relief

       WHEREFORE, plaintiffs request that this Court:

       a.    Accept jurisdiction of this case and set it for hearing at the earliest
       opportunity.

       b.     Declare that the D&E ban created by the Enrolled Act violates the United
       States Constitution for the reasons noted above.

       c.   Enter a preliminary injunction, later to be made permanent, enjoining the
       D&E ban created by the Enrolled Act.

       d.     Award plaintiffs their costs and reasonable attorneys’ fees pursuant to 42
       U.S.C. § 1988.

       e.     Award all other proper relief.




                                                  Kenneth J. Falk
                                                  Gavin M. Rose
                                                  ACLU of Indiana
                                                  1031 E. Washington St.
                                                  Indianapolis, IN 46202
                                                  317/635-4059
                                                  fax: 317/635-4105
                                                  kfalk@aclu-in.org
                                                  grose@aclu-in.org

                                                  Andrew Beck
                                                  Motion to Appear Pro Hac Vice to be filed
                                                  American Civil Liberties Union
                                                  125 Broad St., 18th Floor
                                                  New York, NY 10004
                                           [10]
        Case 3:21-mc-80009-LBDocument
Case 1:19-cv-01660-SEB-DML    Document1 1-1
                                         FiledFiled 01/13/21
                                               04/25/19      Page
                                                          Page 11 of1511ofPageID
                                                                           224   #: 11



                                                (212) 549-2641
                                                abeck@aclu.org

                                                Attorneys for Plaintiffs




                                         [11]
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 16 of 224




                   EXHIBIT 2
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 17 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ DistrictofofIndiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                            )
                     Board, et al.                                             )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:     Department of Obstetrics, Gynecology, and Reproductive Sciences, University of California, San Francisco, 550
                                       16th Street, 7th Floor, San Francisco, CA 94143
                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 550 16th Street, 7th Floor, San Francisco, CA 94143                             Date and Time:
                                                                                                        5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                       s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
The Individual Members of the Indiana Licensing Board, et al.            , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 18 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-1660-SEB-DML

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 19 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 20 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                         )
INDIANA MEDICAL LICENSING                             )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A

       Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to each and every party required to respond to the attached

Subpoena, including each party’s employees, officers, agents, and successors.

       2.      “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.      “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.




                                                  1
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 21 of 224




       4.         “Native format” means the format of electronic data in the application in which

such data was originally created.

       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         These requests do not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         These document requests shall be responded to fully, unless it is in good faith

objected to, in which event the reasons for the objection shall be stated with specificity. If an




                                                   2
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 22 of 224




objection pertains to only a portion of the request, or to a word, phrase, or clause contained therein,

you shall state the objection to that portion only and respond to the remainder of the request.

        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 23 of 224




        10.    If the documents requested differ or vary from one office, division, or location to

another, these Requests require production of documents for each office, division, or location.

        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

               a) specifies the privilege or other asserted basis for withholding the

                   document;

               b) describes the nature and general topic of the document;

               c) identifies the persons who prepared the document and any persons to

                   whom the document was sent or disclosed;

               d) identifies any persons who have seen or had possession of the

                   document; and

               e) specifies the dates on which the document was prepared, transmitted,

                   and received.

        12.    These document requests are continuing in nature.         Any document obtained,

identified, or located after service of any response to these requests that would have been included

in the response had the document been available or had its existence been known at that time

should be produced immediately.

        13.    Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.




                                                 4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 24 of 224




       15.     These requests seeks only documents and other items within your possession,

custody, or control.

       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon on in the following study: Haddad, L.,

Yanow, S., Delli-Bovi, L., Cosby, K., & Weitz, T.A.(2009). Changes in abortion provider practices

in response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5),379-384. doi:

10.1016/j.contraception.2008.11.010.

       2.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                 5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 25 of 224




                      EXHIBIT 3
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 26 of 224
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 27 of 224
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 28 of 224




                       EXHIBIT 4
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 29 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ DistrictofofIndiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                            )
                     Board, et al.                                             )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                    Michele B. Baron, M.D., 206 Ashbury St., San Francisco, CA 94117

                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 206 Ashbury St., San Francisco, CA 94117                                        Date and Time:
                                                                                                        5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/16/2020

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                       s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
The Individual Members of the Indiana Licensing Board, et al.            , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 30 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-1660-SEB-DML

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 31 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 32 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                         )
INDIANA MEDICAL LICENSING                             )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


       Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.      “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.      “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 33 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                    2
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 34 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 35 of 224




        11.   If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.   This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.   Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.   You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.   This request seeks only documents and other items within your possession, custody,

or control.




                                               4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 36 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                 5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 37 of 224




                     EXHIBIT 5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 38 of 224
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 39 of 224
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 40 of 224




                        EXHIBIT 6
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 41 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ DistrictofofIndiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                            )
                     Board, et al.                                             )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                    Lauren Lederle, MD, 4150 Clement St, San Francisco, CA 94121

                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 4150 Clement St, San Francisco, CA 94121                                        Date and Time:
                                                                                                        5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                       s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendants
The Individual Members of the Indiana Licensing Board, et al.            , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 42 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-1660-SEB-DML

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 43 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 44 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                         )
INDIANA MEDICAL LICENSING                             )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


       Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.      “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.      “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 45 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                    2
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 46 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 47 of 224




        11.   If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.   This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.   Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.   You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.   This request seeks only documents and other items within your possession, custody,

or control.




                                               4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 48 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                 5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 49 of 224




                       EXHIBIT 7
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 50 of 224
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 51 of 224
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 52 of 224




                    EXHIBIT 8
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 53 of 224




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                      )
                                                    )
       Plaintiffs,                                  )
                                                    )
       v.                                           )       No. 1:19-cv-1660-SEB-DML
                                                    )
THE INDIVIDUAL MEMBERS OF THE                        )
INDIANA MEDICAL LICENSING                            )
BOARD, et al.,                                      )
                                                    )
       Defendants.                                  )


                       DEFENDANTS’ NOTICE OF SUBPOENAS TO
                              NON-PARTY ENTITIES


TO: Plaintiff Caitlyn Bernard, M.D., by and through her attorney of record, Kenneth J. Falk,
ACLU of Indiana, 1031 E. Washington St., Indianapolis, IN 46202.


       Pursuant to Federal Rule of Civil Procedure 45(a)(4), Defendants hereby provide notice

that they will serve subpoenas to produce documents on (1) Brigham & Women’s Hospital; (2)

Yale New Haven Hospital; (3) Thomas Jefferson University Hospital; (4) Parkmed Women’s

Center; (5) the Department of Obstetrics, Gynecology, and Reproductive Sciences, University of

California, San Francisco; (6) Lisa Haddad; (7) Susan Yanow; (8) Laurent Delli-Bovi; (9) Kate

Cockrill; (10) Tracy A. Weitz; (11) Colleen C. Denny; (12) Michele B. Baron; (13) Lauren

Lederle; (14) Eleanor A. Drey; and (15) Jennifer L. Kerns, directing the named entities to produce

for inspection and copying all documents referred to in Attachment A of the subpoenas. Both the

subpoenas and their attachments are attached here as Exhibits A–O, respectively. The requested

documents may be used as evidence in this case. Copies of the subpoenas are attached hereto.

                                                1
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 54 of 224




                            Respectfully submitted,

                            CURTIS T. HILL, Jr.
                            Attorney General of Indiana

                            THOMAS M. FISHER
                            Solicitor General

                            DIANA MOERS
                            CHRISTOPHER M. ANDERSON
                            JULIA C. PAYNE
                            Deputy Attorneys General

                            Office of the Attorney General
                            IGC South, Fifth Floor
                            Indianapolis, Indiana 46204
                            Tel: (317) 232-6255
                            Fax: (317) 232-7979
                            Email: Tom.Fisher@atg.in.gov


                             Counsel for Defendants




                               2
         Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 55 of 224



                                  CERTIFICATE OF SERVICE


       I hereby certify that on November 10, 2020, a copy of the foregoing was served on all attorneys

of record by electronic mail.




 This the 10th day of November, 2020.          s/ Diana Moers
                                               Diana Moers
                                               Section Chief
                                               Government Litigation Section


Office of the Attorney General
Indiana Government Center South, Fifth Floor
302 West Washington Street
Indianapolis, IN 46204-2770
Telephone: (317) 232-6215
Fax: (317) 232-7979
Email: Diana.Moers@atg.in.gov




                                                  3
         Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 56 of 224




                                           TABLE OF CONTENTS

Brigham & Women’s Hospital Subpoena and Attachment A ........................................... Exhibit A
Yale New Haven Hospital Subpoena and Attachment A .................................................. Exhibit B
Thomas Jefferson University Hospital Subpoena and Attachment A ............................... Exhibit C
Parkmed Women’s Center Subpoena and Attachment A .................................................. Exhibit D
Department of Ob/GYN, and Reproductive Sciences,
University of California, San Francisco Subpoena and Attachment A ............................. Exhibit E
Lisa Haddad Subpoena and Attachment A ........................................................................ Exhibit F
Susan Yanow Subpoena and Attachment A ...................................................................... Exhibit G
Laurent Delli-Bovi Subpoena and Attachment A .............................................................. Exhibit H
Kate Cockrill Subpoena and Attachment A........................................................................ Exhibit I
Tracy A. Weitz Subpoena and Attachment A..................................................................... Exhibit J
Colleen C. Denny Subpoena and Attachment A................................................................ Exhibit K
Michele B. Baron Subpoena and Attachment A ................................................................ Exhibit L
Lauren Lederle Subpoena and Attachment A ................................................................... Exhibit M
Eleanor A. Drey Subpoena and Attachment A .................................................................. Exhibit N
Jennifer L. Kerns Subpoena and Attachment A................................................................. Exhibit O
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 57 of 224




                            EXHIBIT A
        Brigham & Women’s Hospital Subpoena and Attachment A
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 58 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                        Brigham & Women's Hospital, 75 Francis St, Boston, MA 02115


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 75 Francis St, Boston, MA 02115                                                  Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                             Signature of Clerk or Deputy Clerk                                        Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
                Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 59 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 60 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 61 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 62 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A

        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to each and every party required to respond to the attached

Subpoena, including each party’s employees, officers, agents, and successors.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.




                                                  1
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 63 of 224




       4.         “Native format” means the format of electronic data in the application in which

such data was originally created.

       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection



                                                   2
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 64 of 224




pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.

        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.



                                                   3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 65 of 224




        10.    If the documents requested differ or vary from one office, division, or location to

another, the Request requires production of documents for each office, division, or location.

        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

               a) specifies the privilege or other asserted basis for withholding the

                   document;

               b) describes the nature and general topic of the document;

               c) identifies the persons who prepared the document and any persons to

                   whom the document was sent or disclosed;

               d) identifies any persons who have seen or had possession of the

                   document; and

               e) specifies the dates on which the document was prepared, transmitted,

                   and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.      Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.




                                                4
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 66 of 224




       15.     This request seeks only documents and other items within your possession, custody,

or control.

       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon on in the following study: Haddad, L.,

Yanow, S., Delli-Bovi, L., Cosby, K., & Weitz, T.A.(2009). Changes in abortion provider

practices in response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5),379-

384. doi: 10.1016/j.contraception.2008.11.010.




                                                 5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 67 of 224




                            EXHIBIT B
          Yale New Haven Hospital Subpoena and Attachment A
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 68 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                     Yale New Haven Hospital, 20 York Street, New Haven, CT 06510


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 20 York Street, New Haven, CT 06510                                              Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 18.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
                Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 69 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 70 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 71 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 72 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )      No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                             DEFINITIONS

       1.      “You” and “your” refer to each and every party required to respond to the attached

Subpoena, including each party’s employees, officers, agents, and successors.

       2.      The term “LMP” refers to that method of determining the age of a fetus that counts

from the first day of the mother’s last menstrual period.

       3.       “Concerning” and “related to” shall mean having any relationship or connection to,

regarding, relating, being connected to, commenting on, responding to, addressed to, sent to,

containing, evidencing, showing, memorializing, describing, analyzing, reflecting, pertaining to,

comprising, constituting, or otherwise establishing any reasonable, logical, or causal connection.

       4.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include



                                                 1
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 73 of 224




all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       5.         “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata, and in Adobe .pdf format.

       6.         “Native format” means the format of electronic data in the application in which

such data was originally created.

       7.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       8.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       9.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                         INSTRUCTIONS

       1.         These requests do not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other




                                                   2
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 74 of 224




applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.       In responding to these requests, you are required to furnish all responsive

documents in your possession, custody, or control, or in the possession, custody, or control of your

attorneys, agents, employees, independent contractors, and all other persons acting on your behalf.

       3.       The document requests shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.

       4.       If, in responding to these requests, you claim any ambiguity in the requests, or in a

definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis for

refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the requests.

       5.       An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

       6.      If there are no documents responsive to the request, you shall so state in writing.

       7.       A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 75 of 224




        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to the request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the requests require production of documents for each office, division, or location.

        11.     If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

                a) specifies the privilege or other asserted basis for withholding the

                      document;

                b) describes the nature and general topic of the document;

                c) identifies the persons who prepared the document and any persons to

                      whom the document was sent or disclosed;

                d) identifies any persons who have seen or had possession of the

                      document; and

                e) specifies the dates on which the document was prepared, transmitted,

                      and received.




                                                  4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 76 of 224




       12.     These requests are continuing in nature. Any document obtained, identified, or

located after service of any response to these requests that would have been included in the

responses had the document been available or had its existence been known at that time should be

produced immediately.

       13.       Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

       14.     You shall produce electronically stored documents and files in their native formats

and in Adobe .pdf format on DVD, CD, or portable hard drives.

       15.     These requests seek only documents and other items within your possession,

custody, or control.

       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     The relevant time period for these requests is January 1, 2019, through present,

unless otherwise stated.

       18.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

Pursuant to the attached subpoena, you are required to produce the following:

       1.      All documents concerning complications related to the induction of fetal demise

before abortions performed at Yale-New Haven Hospital where the gestational age of the fetus

was less than 18 weeks LMP.


                                                5
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 77 of 224




       2.      All policies, procedures, guidelines, instructions, or similar documents concerning

the induction of fetal demise before abortions performed at Yale-New Haven Hospital.

       3.      The medical file for each patient who received an abortion at Yale-New Haven

Hospital where the gestational age of the fetus was less than 18 weeks LMP, and where fetal

demise was induced before the abortion.

       4.      All medical data, including patient files, relied on in the following study:

Sfakianaki, A. K., Davis, K. J., Copel, J. A., Stanwood, N. L., & Lipkind, H. S. (2014). Potassium

chloride-induced fetal demise: A retrospective cohort of efficacy and safety. Journal of Ultrasound

in Medicine, 33(2), 337-341. doi: 10.7863/ultra.33.2.337. This request has no time limitation.




                                                6
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 78 of 224




                             EXHIBIT C
     Thomas Jefferson University Hospital Subpoena and Attachment A
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 79 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                         Thomas Jefferson University Hospital, 111 South 11th St., Philadelphia, PA 19107


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 111 South 11th St., Philadelphia, PA 19107                                       Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 18.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
                Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 80 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 81 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 82 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 83 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )      No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                             DEFINITIONS

       1.      “You” and “your” refer to each and every party required to respond to the attached

Subpoena, including each party’s employees, officers, agents, and successors.

       2.      The term “LMP” refers to that method of determining the age of a fetus that counts

from the first day of the mother’s last menstrual period.

       3.       “Concerning” and “related to” shall mean having any relationship or connection to,

regarding, relating, being connected to, commenting on, responding to, addressed to, sent to,

containing, evidencing, showing, memorializing, describing, analyzing, reflecting, pertaining to,

comprising, constituting, or otherwise establishing any reasonable, logical, or causal connection.

       4.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include



                                                 1
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 84 of 224




all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       5.         “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata, and in Adobe .pdf format.

       6.         “Native format” means the format of electronic data in the application in which

such data was originally created.

       7.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       8.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       9.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                         INSTRUCTIONS

       1.         These requests do not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other




                                                   2
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 85 of 224




applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.       In responding to these requests, you are required to furnish all responsive

documents in your possession, custody, or control, or in the possession, custody, or control of your

attorneys, agents, employees, independent contractors, and all other persons acting on your behalf.

       3.       The document requests shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.

       4.       If, in responding to these requests, you claim any ambiguity in the requests, or in a

definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis for

refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the requests.

       5.       An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

       6.      If there are no documents responsive to the request, you shall so state in writing.

       7.       A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 86 of 224




        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to the request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the requests require production of documents for each office, division, or location.

        11.     If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

                a) specifies the privilege or other asserted basis for withholding the

                      document;

                b) describes the nature and general topic of the document;

                c) identifies the persons who prepared the document and any persons to

                      whom the document was sent or disclosed;

                d) identifies any persons who have seen or had possession of the

                      document; and

                e) specifies the dates on which the document was prepared, transmitted,

                      and received.




                                                  4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 87 of 224




       12.     These requests are continuing in nature. Any document obtained, identified, or

located after service of any response to these requests that would have been included in the

responses had the document been available or had its existence been known at that time should be

produced immediately.

       13.       Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

       14.     You shall produce electronically stored documents and files in their native formats

and in Adobe .pdf format on DVD, CD, or portable hard drives.

       15.     These requests seek only documents and other items within your possession,

custody, or control.

       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     The relevant time period for these requests is January 1, 2019, through present,

unless otherwise stated.

       18.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

Pursuant to the attached subpoena, you are required to produce the following:

       1.      All documents concerning complications related to the induction of fetal demise

before abortions performed at Thomas Jefferson University Hospital where the gestational age of

the fetus was less than 18 weeks LMP.


                                                5
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 88 of 224




       2.      All policies, procedures, guidelines, instructions, or similar documents concerning

the induction of fetal demise before abortions performed at Thomas Jefferson University Hospital.

       3.      The medical file for each patient who received an abortion at Thomas Jefferson

University Hospital where the gestational age of the fetus was less than 18 weeks LMP, and where

fetal demise was induced before the abortion.

       4.      All medical data, including patient files, relied on in the following study: Singh, S.,

Seligman, N. S., Jackson, B., & Berghella, V. (2012). Fetal intracardiac potassium chloride

injection to expedite second-trimester dilation and evacuation. Fetal Diagnosis and Therapy, 31(1),

63-68. doi: 10.1159/000333815. This request has no time limitation.




                                                 6
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 89 of 224




                            EXHIBIT D
          Parkmed Women’s Center Subpoena and Attachment A
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 90 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                               Parkmed Women's Center, 800 2nd Ave, Suite 605, New York, NY 10017


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 800 2nd Ave, Suite 605, New York, NY 10017                                       Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 18.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
                Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 91 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 92 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 93 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 94 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )      No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                             DEFINITIONS

       1.      “You” and “your” refer to each and every party required to respond to the attached

Subpoena, including each party’s employees, officers, agents, and successors.

       2.      The term “LMP” refers to that method of determining the age of a fetus that counts

from the first day of the mother’s last menstrual period.

       3.       “Concerning” and “related to” shall mean having any relationship or connection to,

regarding, relating, being connected to, commenting on, responding to, addressed to, sent to,

containing, evidencing, showing, memorializing, describing, analyzing, reflecting, pertaining to,

comprising, constituting, or otherwise establishing any reasonable, logical, or causal connection.

       4.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include



                                                 1
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 95 of 224




all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       5.         “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata, and in Adobe .pdf format.

       6.         “Native format” means the format of electronic data in the application in which

such data was originally created.

       7.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       8.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       9.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                         INSTRUCTIONS

       1.         These requests do not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other




                                                   2
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 96 of 224




applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.       In responding to these requests, you are required to furnish all responsive

documents in your possession, custody, or control, or in the possession, custody, or control of your

attorneys, agents, employees, independent contractors, and all other persons acting on your behalf.

       3.       The document requests shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.

       4.       If, in responding to these requests, you claim any ambiguity in the requests, or in a

definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis for

refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the requests.

       5.       An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

       6.      If there are no documents responsive to the request, you shall so state in writing.

       7.       A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 97 of 224




        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to the request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the requests require production of documents for each office, division, or location.

        11.     If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

                a) specifies the privilege or other asserted basis for withholding the

                      document;

                b) describes the nature and general topic of the document;

                c) identifies the persons who prepared the document and any persons to

                      whom the document was sent or disclosed;

                d) identifies any persons who have seen or had possession of the

                      document; and

                e) specifies the dates on which the document was prepared, transmitted,

                      and received.




                                                  4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 98 of 224




       12.     These requests are continuing in nature. Any document obtained, identified, or

located after service of any response to these requests that would have been included in the

responses had the document been available or had its existence been known at that time should be

produced immediately.

       13.       Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

       14.     You shall produce electronically stored documents and files in their native format

and in Adobe .pdf format on DVD, CD, or portable hard drives.

       15.     These requests seek only documents and other items within your possession,

custody, or control.

       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     The relevant time period for these requests is January 1, 2019, through present,

unless otherwise stated.

       18.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

Pursuant to the attached subpoena, you are required to produce the following:

       1.      All documents concerning complications related to the induction of fetal demise

before abortions performed at Parkmed Women’s Center where the gestational age of the fetus

was less than 18 weeks LMP.


                                                5
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 99 of 224




       2.      All policies, procedures, guidelines, instructions, or similar documents concerning

the induction of fetal demise before abortions performed at Parkmed Women’s Center.

       3.      The medical file for each patient who received an abortion at Parkmed Women’s

Center where the gestational age of the fetus was less than 18 weeks LMP, and where fetal demise

was induced before the abortion.

       4.      All medical data, including patient files, relied on in the following study: Molaei,

M., Jones, H. E., Weiselberg, T., McManama, M., Bassell, J., & Westhoff, C. L. (2008).

Effectiveness and safety of digoxin to induce fetal demise prior to second trimester abortion.

Contraception, 77(3), 223-225. doi: 10.1016/j.contraception.2007.10.011. This request has no time

limitation.




                                                6
      Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 100 of 224




                                        EXHIBIT E

Department of Obstetrics, Gynecology, and Reproductive Sciences, University of California, San

                            Francisco Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 101 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:     Department of Obstetrics, Gynecology, and Reproductive Sciences, University of California, San Francisco, 550
                                       16th Street, 7th Floor, San Francisco, CA 94143
                                                         (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 550 16th Street, 7th Floor, San Francisco, CA 94143                              Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                              Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 102 of 224



inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 103 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 104 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 105 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A

        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to each and every party required to respond to the attached

Subpoena, including each party’s employees, officers, agents, and successors.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.




                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 106 of 224




       4.         “Native format” means the format of electronic data in the application in which

such data was originally created.

       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                         INSTRUCTIONS

       1.         These requests do not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         These document requests shall be responded to fully, unless it is in good faith

objected to, in which event the reasons for the objection shall be stated with specificity. If an



                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 107 of 224




objection pertains to only a portion of the request, or to a word, phrase, or clause contained therein,

you shall state the objection to that portion only and respond to the remainder of the request.

        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.



                                                   3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 108 of 224




        10.    If the documents requested differ or vary from one office, division, or location to

another, these Requests require production of documents for each office, division, or location.

        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

               a) specifies the privilege or other asserted basis for withholding the

                   document;

               b) describes the nature and general topic of the document;

               c) identifies the persons who prepared the document and any persons to

                   whom the document was sent or disclosed;

               d) identifies any persons who have seen or had possession of the

                   document; and

               e) specifies the dates on which the document was prepared, transmitted,

                   and received.

        12.      These document requests are continuing in nature.        Any document obtained,

identified, or located after service of any response to these requests that would have been included

in the response had the document been available or had its existence been known at that time

should be produced immediately.

        13.      Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.




                                                 4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 109 of 224




       15.       These requests seeks only documents and other items within your possession,

custody, or control.

       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon on in the following study: Haddad, L.,

Yanow, S., Delli-Bovi, L., Cosby, K., & Weitz, T.A.(2009). Changes in abortion provider practices

in response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5),379-384. doi:

10.1016/j.contraception.2008.11.010.

       2.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 110 of 224




                            EXHIBIT F

                Lisa Haddad Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 111 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:     Lisa Haddad, M.D., Emory University School of Medicine, Division of Family Planning, 49 Jesse Hill Jr. Drive, SE
                                              Atlanta, GA 30303 (404) 778-1385
                                                         (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 49 Jesse Hill Jr. Drive, SE Atlanta, GA 30303                                    Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                              Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 112 of 224



inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 113 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 114 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 115 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 116 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 117 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 118 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
      Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 119 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Haddad, L., Yanow,

S., Delli-Bovi, L., Cosby, K., & Weitz, T. A. (2009). Changes in abortion provider practices in

response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5), 379-384. doi:

10.1016/j.contraception.2008.11.010.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 120 of 224




                           EXHIBIT G

               Susan Yanow Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 121 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
  Individual Members of the Indiana Licensing Board,                            )
                        et al.                                                  )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                            Susan Yanow, 221 Norfolk St., Cambridge, MA 02139


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 221 Norfolk St., Cambridge, MA 02139                                             Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 122 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 123 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 124 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 125 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 126 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 127 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 128 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
      Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 129 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Haddad, L., Yanow,

S., Delli-Bovi, L., Cosby, K., & Weitz, T. A. (2009). Changes in abortion provider practices in

response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5), 379-384. doi:

10.1016/j.contraception.2008.11.010.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 130 of 224




                            EXHIBIT H

             Laurent Delli-Bovi Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 131 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
  Individual Members of the Indiana Licensing Board,                            )
                        et al.                                                  )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                     Laurent Delli-Bovi, Women's Health Services, 111 Harvard Street, Brookline, MA, 02446


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 111 Harvard Street, Brookline, MA, 02446                                         Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 132 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 133 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 134 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 135 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 136 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 137 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 138 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
      Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 139 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Haddad, L., Yanow,

S., Delli-Bovi, L., Cosby, K., & Weitz, T. A. (2009). Changes in abortion provider practices in

response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5), 379-384. doi:

10.1016/j.contraception.2008.11.010.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 140 of 224




                            EXHIBIT I

               Kate Cockrill Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 141 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
  Individual Members of the Indiana Licensing Board,                            )
                        et al.                                                  )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                          Kate Cockrill, 1821 SW Primrose St., Portland, OR 97219


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 1821 SW Primrose St., Portland, OR 97219                                         Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 142 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 143 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 144 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 145 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 146 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 147 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 148 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
      Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 149 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Haddad, L., Yanow,

S., Delli-Bovi, L., Cosby, K., & Weitz, T. A. (2009). Changes in abortion provider practices in

response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5), 379-384. doi:

10.1016/j.contraception.2008.11.010.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 150 of 224




                             EXHIBIT J

               Tracy A. Weitz Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 151 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
  Individual Members of the Indiana Licensing Board,                            )
                        et al.                                                  )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:         Tracy A. Weitz, Bixby Center for Global Reproductive Health Research & Policy, 1001 Potrero Avenue, San
                                                       Francisco, CA 94110
                                                         (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 1001 Potrero Avenue, San Francisco, CA 94110                                     Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                              Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 152 of 224



inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 153 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 154 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 155 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 156 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 157 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 158 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
      Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 159 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Haddad, L., Yanow,

S., Delli-Bovi, L., Cosby, K., & Weitz, T. A. (2009). Changes in abortion provider practices in

response to the Partial-Birth Abortion Ban Act of 2003. Contraception, 79(5), 379-384. doi:

10.1016/j.contraception.2008.11.010.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 160 of 224




                             EXHIBIT K

              Colleen C. Denny Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 161 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                              Colleen C. Denny, MD, 463 First Avenue, NBV 9N1
                                                        New York, NY 10016, (646) 501-4117
                                                         (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 463 First Avenue, NBV 9N1, New York, NY 10016                                    Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                              Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 162 of 224



inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 163 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 164 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 165 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 166 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 167 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 168 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 169 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 170 of 224




                             EXHIBIT L

              Michele B. Baron Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 171 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                     Michele B. Baron, M.D., 3260 Kerner Blvd, San Rafael, CA 94901


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 3260 Kerner Blvd, San Rafael, CA 94901                                           Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 172 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 173 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 174 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 175 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 176 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 177 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 178 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 179 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 180 of 224




                              Exhibit M

               Lauren Lederle Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 181 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                     Lauren Lederle, MD, 4150 Clement St, San Francisco, CA 94121


                                                        (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 4150 Clement St, San Francisco, CA 94121                                         Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                                         Notice to the person who issues or requests this subpoena
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 182 of 224



If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 183 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 184 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 185 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 186 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 187 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 188 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 189 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 190 of 224




                            EXHIBIT N

              Eleanor A. Drey Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 191 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:           Eleanor Drey, MD, EdM, Medical Director, Women's Options Center, SFGH, 1001 Potrero Ave, Ward 6D
                                                    San Francisco, CA 94110
                                                         (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 1001 Potrero Ave, Ward 6D, San Francisco, CA 94110                               Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                              Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 192 of 224



inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 193 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 194 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 195 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 196 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 197 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 198 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 199 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 200 of 224




                             EXHIBIT O

              Jennifer L. Kerns Subpoena and Attachment A
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 201 of 224
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Southern District
                                                        __________ Districtof
                                                                            of Indiana
                                                                                __________
                  Caitlin Bernard, M.D., et al.,
                                                                                )
                                Plaintiff                                       )
                                    v.                                          )       Civil Action No. 1:19-cv-1660-SEB-DML
    The Individual Members of the Indiana Licensing                             )
                     Board, et al.                                              )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                         Jennifer Kerns, MD, MS, MPH, 1001 Potrero Ave, Ward 6D
                                                             San Francisco, CA 94110
                                                         (Name of person to whom this subpoena is directed)
       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attachment A.



  Place: 1001 Potrero Ave, Ward 6D, San Francisco, CA 94110                               Date and Time:

                                                                                                         5 PM on November 23, 2020
           Please contact counsel per Instruction 17.

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        11/09/2020


                                    CLERK OF COURT
                                                                                             OR
                                                                                                                        s/ Diana Moers
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                    Defendants


The Individual Members of the Indiana Licensing Board, et al.                                    , who issues or requests this subpoena, are:
 Thomas M. Fisher, IGCS-5th Floor, 302 W. Washington St., Indianapolis, IN 46204, 317-232-6201, tom.fisher@atg.in.gov

                              Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 202 of 224



inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 203 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2

Civil Action No. 1:19-cv-1660-SEB-DML

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                              for services, for a total of $               .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

Additional information regarding attempted service, etc.:
                    Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 204 of 224
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 205 of 224




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CAITLIN BERNARD, M.D., et al.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       No. 1:19-cv-1660-SEB-DML
                                                      )
THE INDIVIDUAL MEMBERS OF THE                          )
INDIANA MEDICAL LICENSING                              )
BOARD, et al.,                                        )
                                                      )
       Defendants.                                    )

                                        ATTACHMENT A


        Pursuant to the attached Subpoena and in accordance with the following Definitions and

Instructions, you are required to produce the documents described below.

                                          DEFINITIONS

       1.      “You” and “your” refer to the person named on the subpoena.

       2.       “Document” and “documents” are synonymous in meaning and equal in scope to

the usage of the terms as defined in Federal Rule of Civil Procedure 34(a)(1)(A) and shall include

all items subject to inspection and copying under those Rules. It includes all electronic data that is

retrievable and translatable into a reasonably usable form.

       3.       “Electronic data” means the original (or duplicate, identical copies when originals

are not available) and any non-identical copies of electronic data of every kind and description.

Unless the parties agree otherwise, all electronic data should be provided in native format,

including metadata.

       4.       “Native format” means the format of electronic data in the application in which

such data was originally created.


                                                  1
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 206 of 224




       5.         “Metadata” means structured information about electronic data that is created by

the file system or application, embedded in the document or email, and sometimes modified

through ordinary business use. Metadata of the electronic data describes, inter alia, the

characteristics, origins, usage and validity of the collected electronic data.

       6.         The connectives “and” and “or” and the phrase “and/or” shall be construed to bring

within the scope of the request all documents that might otherwise be construed as nonresponsive

to the Request.

       7.         The singular shall be construed to include the plural, and the plural shall be

construed to include the singular, as necessary to bring within the scope of each Request all

documents that might otherwise be construed as nonresponsive to the Request.

                                          INSTRUCTIONS

       1.         This request does not seek any patient-identifying information or other information

protected from disclosure by state or federal law or other applicable privilege. Patient-identifying

information and any other information protected from disclosure by state or federal law or other

applicable privilege should be redacted from any responsive document prior to the document being

produced.

       2.         In responding to this request, you are required to furnish all responsive documents

in your possession, custody, or control, or in the possession, custody, or control of your attorneys,

agents, employees, independent contractors, and all other persons acting on your behalf.

       3.         The document request shall be responded to fully, unless it is in good faith objected

to, in which event the reasons for the objection shall be stated with specificity. If an objection

pertains to only a portion of the request, or to a word, phrase, or clause contained therein, you shall

state the objection to that portion only and respond to the remainder of the request.




                                                   2
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 207 of 224




        4.      If, in responding to this request, you claim any ambiguity in the document request,

or in a definition or instruction applicable thereto, you shall not rely upon the ambiguity as a basis

for refusing to respond, but shall set forth as part of your response the language deemed to be

ambiguous and the interpretation used in responding to the request.

        5.      An original or one copy of each responsive document shall be produced. If the

same document exists in both electronic and non-electronic format, the electronically maintained

document must be produced.

        6.      If there are no documents responsive to the request, you shall so state in writing.

        7.      A request for documents shall be deemed to include a request for all transmittal

sheets, cover letters, exhibits, enclosures, and attachments to the documents, in addition to the

document itself, without abbreviation or expurgations. Documents attached to other documents or

materials shall not be separated unless information is provided sufficient to permit reconstruction

of the grouping or context in which the document is maintained in the ordinary course of business.

        8.      Except as otherwise provided, each document requested shall be produced in its

entirety and without redactions, deletions, or excisions, regardless of whether you consider the

entire document to be relevant or responsive to this request.

        9.      Documents shall be produced as they are kept in the ordinary course of business.

Each document requested is to be produced in its original file folder, file jacket, or cover (or you

may, in the alternative, designate in writing the titles of such folder, jacket, or cover with respect

to each document). The individual or department from whose files the document is being produced

is to be indicated.

        10.     If the documents requested differ or vary from one office, division, or location to

another, the Requests require production of documents for each office, division, or location.




                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 208 of 224




        11.    If you refuse to produce any requested document, or part of any requested

document, you shall submit, for each document or part of a document withheld, a written statement

that:

              a) specifies the privilege or other asserted basis for withholding the

                  document;

              b) describes the nature and general topic of the document;

              c) identifies the persons who prepared the document and any persons to

                  whom the document was sent or disclosed;

              d) identifies any persons who have seen or had possession of the

                  document; and

              e) specifies the dates on which the document was prepared, transmitted,

                  and received.

        12.    This document request is continuing in nature. Any document obtained, identified,

or located after service of any response to this request that would have been included in the

response had the document been available or had its existence been known at that time should be

produced immediately.

        13.     Documents not maintained electronically shall be scanned and electronically

produced as Adobe .pdf files.

        14.    You shall produce electronically stored documents and files in their native formats

on DVD, CD, or portable hard drives.

        15.    This request seeks only documents and other items within your possession, custody,

or control.




                                               4
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 209 of 224




       16.     The parties issuing the Subpoena further reserve the right to amend the Instructions

after they have viewed your production.

       17.     Please contact counsel for Defendants, who are located at Office of Attorney

General Curtis Hill, 302 W. Washington Street, IGCS - 5th Floor, Indianapolis, IN 46204, to

discuss means of electronic production in lieu of physical delivery. They can be reached by email

at Diana.Moers@atg.in.gov or Jamie.Dingo@atg.in.gov.

                                          REQUESTS

       Pursuant to the attached subpoena, you are required to produce the following:

       1.      All survey data collected or relied upon in the following study: Denny, C. C., Baron,

M. B., Lederle, L., Drey, E. A., & Kerns, J. L. (2015). Induction of fetal demise before pregnancy

termination: Practices of family planning providers. Contraception, 92(3), 241–245. doi:

10.1016/j.contraception.2015.05.002.




                                                5
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 210 of 224




                       EXHIBIT 9
               Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 211 of 224


Moers, Diana

From:                             Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>
Sent:                             Friday, November 20, 2020 5:25 PM
To:                               Stephen Schwartz; Moers, Diana
Cc:                               Fisher, Tom
Subject:                          RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.



****This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links from unknown
senders or unexpected email.****
I will have to check with them. I would also very much like to know if you’ve actually served everyone. I
have information that the University accepted service on behalf of two of the deponents, but no other
information on service, and the copies of subpoenas that I have contain no service information at all.

From: Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Sent: Friday, November 20, 2020 1:13 PM
To: Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>; Moers, Diana <Diana.Moers@atg.in.gov>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>
Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

Dear Karen – I am outside counsel assisting Indiana in this matter. Diana is out at the moment (though she will be
available again later this afternoon) and asked me to respond.

We do not condition an extension on production or waiver of your clients’ defenses. However, given discovery deadlines
and other considerations, an extension to December 4 is a little long, especially if your clients intend to object. Would
your clients be amenable to determining next week whether they have responsive documents – which we hope should
be straightforward, given the discrete nature of the documents requested – then conferring on November 30 about the
schedule for their response?

Stephen S. Schwartz
SCHAERR | JAFFE LLP
1717 K Street NW, Suite 900 | Washington, DC 20006
Office (202) 787-1060 | Mobile (202) 779-1134
sschwartz@schaerr-jaffe.com | www.schaerr-jaffe.com



From: Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>
Sent: Friday, November 20, 2020 2:58 PM
To: Moers, Diana <Diana.Moers@atg.in.gov>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

Diana,

Because your communications have been less than clear, let me try this again: are you proposing that my
clients have until next Friday to respond to the subpoena, or are you conditioning this extension upon my
clients’ agreeing to produce responsive documents? As previously noted, not having yet had the chance to
explore the subject of my clients’ willingness to produce responsive documents (and not knowing when they
were served, since you have not provided that information), I cannot accept an extension that is conditioned
on production and waiver of all objections.
                                                            1
                  Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 212 of 224


And because Friday is the day after Thanksgiving, I would appreciate an extension to respond until the
following Friday, December 4.

Karen

From: Moers, Diana <Diana.Moers@atg.in.gov>
Sent: Friday, November 20, 2020 11:32 AM
To: Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: Re: Bernard, et al. v. Indiana Medical Licensing Board, et al.

Karen,
That is not correct - as you can see below, I asked for a time (shorter than thirty days) that works for you. You have not
suggested one so lets aim for Friday.

Thanks

Diana

(This email may be a duplicate as I am out of the office and have poor reception).




Sent from my iPhone


         On Nov 20, 2020, at 1:34 PM, Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com> wrote:

          ****This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links from
         unknown senders or unexpected email.****
         Just to be clear: you are refusing to provide me an extension of time to respond to the
         subpoenas despite the fact that I have advised you that I am still in the process of being
         engaged to represent the third parties you have subpoenaed, and have not yet had the
         opportunity to discuss the subpoenas with them?




         From: Moers, Diana <Diana.Moers@atg.in.gov>
         Sent: Friday, November 20, 2020 10:04 AM
         To: Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>
         Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
         Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

         Karen,

         The implications can be discussed with your clients in the following month; but do not provide a legal
         reason not to respond to our subpoena for the documents—which are due Monday. We can provide
         service dates (which your clients can also inform) and, unless you want to give us a specific date you can
         provide the documents, will look forward to receiving them by the deadline.


                                                             2
         Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 213 of 224


Diana Moers
Section Chief
Government Litigation Section
Office of Attorney General Curtis Hill
302 W. Washington Street
IGCS - 5th Floor
Indianapolis, IN 46204
p: 317.233.6215 I f: 317.232.7979
Diana.Moers@atg.in.gov
<image001.png>


From: Johnson-McKewan, Karen G. [mailto:kjohnson-mckewan@orrick.com]
Sent: Friday, November 20, 2020 12:51 PM
To: Moers, Diana <Diana.Moers@atg.in.gov>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

****This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links
from unknown senders or unexpected email.****
Diana,

I wasn’t actually asking you to opine on the implications to my clients in responding to your
subpoena. That is a subject I need to explore with my clients. Which is why I asked for
additional time to respond.

Can you please advise whether you have effected service on all five of the researchers? If so,
please let me know when you believe service was effected.

Thank you.

Karen

From: Moers, Diana <Diana.Moers@atg.in.gov>
Sent: Friday, November 20, 2020 9:44 AM
To: Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

Karen,

As for the discovery deadlines- we are facing a deadline at the beginning of next year and the
documents requested in discovery may lead to other studies or persons we want to speak with so we
cannot agree to a thirty day extension. The subpoenas were served with adequate time to respond.

You asked us about the implications to your clients: they have been subpoenaed to provide the
materials requested and we have heard no objections to providing them. If you need an additional short
amount of time to respond please provide those details. The documents requested can be provided via
secure link as indicated or sent electronically to us.

Thank you,



                                                  3
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 214 of 224
Diana Moers
Section Chief
Government Litigation Section
Office of Attorney General Curtis Hill
302 W. Washington Street
IGCS - 5th Floor
Indianapolis, IN 46204
p: 317.233.6215 I f: 317.232.7979
Diana.Moers@atg.in.gov
<image001.png>


From: Johnson-McKewan, Karen G. [mailto:kjohnson-mckewan@orrick.com]
Sent: Thursday, November 19, 2020 6:16 PM
To: Moers, Diana <Diana.Moers@atg.in.gov>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

****This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links
from unknown senders or unexpected email.****
I understand that; I’ve seen the subpoenas. What I need to understand is what the
implications are for my clients; that’s why I have asked for additional time. Please let me know
what your discovery deadlines are so that I can understand better the constraints under which
you are operating.

From: Moers, Diana <Diana.Moers@atg.in.gov>
Sent: Thursday, November 19, 2020 2:31 PM
To: Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

Thank you. The subpoenas, in summary, are non-party requests for research information conducted by
the named persons. I am happy to discuss this after you’ve had a chance to review.

Diana Moers
Section Chief
Government Litigation Section
Office of Attorney General Curtis Hill
302 W. Washington Street
IGCS - 5th Floor
Indianapolis, IN 46204
p: 317.233.6215 I f: 317.232.7979
Diana.Moers@atg.in.gov
<image001.png>


From: Johnson-McKewan, Karen G. [mailto:kjohnson-mckewan@orrick.com]
Sent: Thursday, November 19, 2020 5:00 PM
To: Moers, Diana <Diana.Moers@atg.in.gov>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: RE: Bernard, et al. v. Indiana Medical Licensing Board, et al.

****This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links
from unknown senders or unexpected email.****
Thank you for the quick response. I literally was just contacted about this today, am just
beginning the process of getting engaged, and have not yet been able to learn the details of
                                                 4
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 215 of 224

the issues here. From my perspective, that’s the sole reason for the request for additional
time. What are your discovery deadlines? I’m happy to talk about an extension of fewer than
30 days, but until I understand more about the nature and implications of your request, I can’t
offer further information.

Karen

From: Moers, Diana <Diana.Moers@atg.in.gov>
Sent: Thursday, November 19, 2020 1:35 PM
To: Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>
Cc: Fisher, Tom <Tom.Fisher@atg.in.gov>; Stephen Schwartz <sschwartz@schaerr-jaffe.com>
Subject: Bernard, et al. v. Indiana Medical Licensing Board, et al.

Ms. Johnson-McKewan,

An attorney (Normal Hamill) reached out just a few hours ago requesting that we “meet and confer”
regarding the subpoenas. I want to confirm that is the communication you’re referencing
below. Unfortunately discovery deadlines will be approaching in this matter in a few months and we
would like to have time to review documents so we cannot agree to a thirty day request. Can we narrow
this down to something more workable and is there a particular document or reason for delay in
complying with the subpoena?

Thank you and we look forward to hearing from you,




From: "Johnson-McKewan, Karen G." <kjohnson-mckewan@orrick.com>
Date: November 19, 2020 at 4:10:34 PM EST
To: "Fisher, Tom" <Tom.Fisher@atg.in.gov>
Subject: Bernard, et al. v. Indiana Medical Licensing Board, et al.

 ****This is an EXTERNAL email. Exercise caution. DO NOT open attachments or click links
from unknown senders or unexpected email.****
Mr. Fisher,

My firm is in the process of being engaged by the University of California and the five
researchers (Jennifer Kerns, Michele Baron, Eleanor Drey, Tracy Weitz, and Lauren Lederle) to
whom you have issued subpoenas in the above-referenced matter pending in the Southern
District of Indiana. I note that the subpoenas you issued have a return date of Monday,
November 23. I understand that an attorney in the UC Office of the President has contacted
your office for a 30-day extension of time to respond, but that he has not heard back with
respect to his request.

In light of the fact that we are only just now getting involved in this matter, I would appreciate
hearing whether you are willing to extend the professional courtesy of a 30-day extension to
respond to these subpoenas. Please let me know at your earliest convenience.

Thank you,


                                                     5
          Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 216 of 224

Karen


Karen G. Johnson-McKewan
Partner
Pronouns: she/her/hers

                 <image002.jpg>
Orrick
San Francisco
T 415.773.5917
M 415.710.7757
kjohnson-mckewan@orrick.com

<image003.png>




Diana Moers
Section Chief
Government Litigation Section
Office of Attorney General Curtis Hill
302 W. Washington Street
IGCS - 5th Floor
Indianapolis, IN 46204
p: 317.233.6215 I f: 317.232.7979
Diana.Moers@atg.in.gov
<image001.png>

CONFIDENTIALITY NOTICE: This communication and any attachments are for the exclusive and
confidential use of the intended recipient and may contain privileged or other confidential information.
If you are not the intended recipient, please do not read, distribute or take action in reliance upon this
message. If you have received this in error, please notify us immediately by return email and promptly
delete this message and its attachments from your computer system. We do not waive attorney-client,
work product or other applicable privilege by the transmission of this message.



NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.


CONFIDENTIALITY NOTICE: This communication and any attachments are for the exclusive and
confidential use of the intended recipient and may contain privileged or other confidential information.
If you are not the intended recipient, please do not read, distribute or take action in reliance upon this
message. If you have received this in error, please notify us immediately by return email and promptly
delete this message and its attachments from your computer system. We do not waive attorney-client,
work product or other applicable privilege by the transmission of this message.



                                                                     6
                  Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 217 of 224

        NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
        received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
        the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


        For more information about Orrick, please visit http://www.orrick.com.


        In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
        https://www.orrick.com/Privacy-Policy to learn about how we use this information.


        CONFIDENTIALITY NOTICE: This communication and any attachments are for the exclusive and
        confidential use of the intended recipient and may contain privileged or other confidential information.
        If you are not the intended recipient, please do not read, distribute or take action in reliance upon this
        message. If you have received this in error, please notify us immediately by return email and promptly
        delete this message and its attachments from your computer system. We do not waive attorney-client,
        work product or other applicable privilege by the transmission of this message.



        NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
        received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
        the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


        For more information about Orrick, please visit http://www.orrick.com.


        In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
        https://www.orrick.com/Privacy-Policy to learn about how we use this information.


        CONFIDENTIALITY NOTICE: This communication and any attachments are for the exclusive and
        confidential use of the intended recipient and may contain privileged or other confidential information.
        If you are not the intended recipient, please do not read, distribute or take action in reliance upon this
        message. If you have received this in error, please notify us immediately by return email and promptly
        delete this message and its attachments from your computer system. We do not waive attorney-client,
        work product or other applicable privilege by the transmission of this message.



        NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
        received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
        the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


        For more information about Orrick, please visit http://www.orrick.com.


        In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
        https://www.orrick.com/Privacy-Policy to learn about how we use this information.

CONFIDENTIALITY NOTICE: This communication and any attachments are for the exclusive and confidential use of the
intended recipient and may contain privileged or other confidential information. If you are not the intended recipient,
please do not read, distribute or take action in reliance upon this message. If you have received this in error, please
notify us immediately by return email and promptly delete this message and its attachments from your computer
system. We do not waive attorney-client, work product or other applicable privilege by the transmission of this message.




                                                                             7
                     Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 218 of 224

NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




                                                                                8
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 219 of 224




                      EXHIBIT 10
        Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 220 of 224




                                                                                    Orrick, Herrington & Sutcliffe LLP
                                                                                    The Orrick Building
November 23, 2020                                                                   405 Howard Street
                                                                                    San Francisco, CA 94105-2669

Service via email and U.S.P.S                                                       +1 415 773 5700
                                                                                    orrick.com


Diana Moers, Esq. (diana.moers@atg.in.gov)                                          Karen G. Johnson-McKewan
Jamie Dingo, Esq. (jamie.dingo@atg.in.gov)
                                                                                    E kjohnson-mckewan@orrick.com
Office of Attorney General Curtis Hill                                              D +1 415 773 5917
                                                                                    F +1 415 773 5759
302 W. Washington Street
IGCS-5th Floor
Indianapolis, IN 46204


Re:     Bernard, M.D., et al. v. The Individual Members of the Indiana Licensing Board, et al.,
        S.D. Indiana Case No. 1:19-cv-01660-SEB-DML

Dear Counsel:

Pursuant to Rule 45(d) of the Federal Rules of Civil Procedure, non-party The Regents of the
University of California (“The Regents”)1, for itself and on behalf of non-parties Tracy A. Weitz,
Michele B. Baron, Lauren Lederle, Eleanor A. Drey, and Jennifer L. Kerns, responds and
objects to the Subpoenas to Produce Documents, Information, or Objects or to Permit
Inspection of Premises in a Civil Action all dated November 9, 2020,2 as follows:
General Objections and Comments Relevant to All Subpoenas:
      1. The Regents objects to the Definitions and Instructions insofar as they are inconsistent
         with the Federal Rules of Civil Procedure including, but not limited to, Defendants’
         reservation of right to engage in post hoc amendments to the Subpoenas.
      2. The Regents objects to the Requests insofar as they seek information protected by the
         attorney-client and/or work product privileges and will not produce any such documents
         or information.


1One of the subpoenas at issue here was directed to the “Department of Obstetrics, Gynecology, and
Reproductive Sciences, University of California, San Francisco.” No such distinct legal entity exists.
However, The Regents of the University of California is the constitutional entity of which the UCSF
campus is a part, and therefore assumes responsibility for responding to that subpoena.

2 The Regents does not waive defects in service of process of these subpoenas. Defendants have been
unwilling to respond to repeated questions from counsel seeking evidence of proof of service or even
information as to Defendants’ position as to the effective dates of service. Some of the non-party
respondents here are uncertain whether they were, in fact, served or, if served, what the effective date of
service was. The Regents is providing these objections and responses in an abundance of caution, but
by participating in these objections, none of the non-party respondents waives their rights to object to the
form and efficacy of service.
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 221 of 224




Diana Moers, Esq.
Jamie Dingo, Esq
November 23, 2020
Page 2

    3. The Regents objects to the subpoena to the extent it seeks documents that constitute or
       reflect confidential, unpublished research protocols and data protected by the First
       Amendment of the United States Constitution, and associated academic freedom
       principles, as well as federal and state constitutional and statutory rights designed to
       protect the unpublished work of researchers. Any public interest in such documents is
       outweighed by the harm to the researchers and The Regents. The Regents further
       objects to the subpoena to the extent it seeks documents restricted from production by
       state laws and the policies of The Regents.
    4. The Regents objects to Defendants’ unreasonably early deadline for responding to the
       Subpoenas and their failure and refusal to confer on a reasonable period for providing a
       response, in violation of Federal Rule of Civil Procedure Rule 45(d)(1) and Northern
       District of California Civil Local Rule 30-1.
    5. The Regents objects on the grounds that the requests are unduly burdensome given the
       age of the documents requested and in light of the unreasonably short period of time
       provided in which to respond.
Specific Objections and Responses:
                            Subpoena to Non-Party The Regents:
Request No. 1: All survey data collected or relied upon in the following study: Haddad, L.,
Yanow, S., Delli-Bovi, L., Cosby, K., & Weitz, T.A. (2009). Changes in abortion provider
practices in response to the Partial Birth Abortion Ban Act of 2003. Contraception, 79(5), 379-
384. doi: 10.1016/j.contraception.2008.11.010.
Response to Request No. 1:
   1. The Regents objects to the subpoena to the extent it seeks documents that constitute or
      reflect confidential, unpublished research protocols and data protected by the First
      Amendment of the United States Constitution, and associated academic freedom
      principles, as well as federal and state constitutional and statutory rights designed to
      protect the unpublished work of researchers. Any public interest in such documents is
      outweighed by the harm to the researchers and The Regents.
   2. The Regents objects to the subpoena to the extent it seeks documents restricted from
      production by state laws and the policies of The Regents.
   3. The Regents objects to the subpoena on the grounds that the information it seeks is
      neither relevant to any issue in the litigation nor likely to lead to the discovery of
      admissible evidence.
   4. The Regents objects to the subpoena to the extent it violates California Evidence Code
      section 1040.
       Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 222 of 224




Diana Moers, Esq.
Jamie Dingo, Esq
November 23, 2020
Page 3

   5. The Regents objects to the subpoena to the extent it violates patient and provider
      privacy rights, whether established as a matter of statute or by common law.
The Regents will not produce documents responsive to this Request.
Request No. 2: All survey data collected or relied upon in the following study: Denny, C.C.,
Baron, M.B., Lederl, L., Drey, E.A., & Kerns, J.L. (2015). Induction of fetal demise before
pregnancy termination: Practices of family planning providers. Contraception, 92(3), 241-245.
Doi:10.1016/j.contraception.2015.05.002.
Response to Request No. 2:
   1. The Regents objects to the subpoena to the extent it seeks documents that constitute or
      reflect confidential, unpublished research protocols and data protected by the First
      Amendment of the United States Constitution, and associated academic freedom
      principles, as well as federal and state constitutional and statutory rights designed to
      protect the unpublished work of researchers. Any public interest in such documents is
      outweighed by the harm to the researchers and the Regents.
   2. The Regents further objects to the subpoena to the extent it seeks documents restricted
      from production by state laws and the policies of The Regents.
   3. The Regents further objects to the subpoena on the grounds that the information it seeks
      is neither relevant to any issue in the litigation nor likely to lead to the discovery of
      admissible evidence.
   4. The Regents objects to the subpoena to the extent it violates California Evidence Code
      section 1040.
   5. The Regents objects to the subpoena to the extent it violates patient and provider
      privacy rights, whether established as a matter of statute or by common law.
The Regents will not produce documents responsive to this Request.
                           Subpoena to Non-Party Tracy A. Weitz
Request No. 1: All survey data collected or relied upon in the following study: Haddad, L.,
Yanow, S., Delli-Bovi, L., Cosby, K., & Weitz, T.A. (2009). Changes in abortion provider
practices in response to the Partial Birth Abortion Ban Act of 2003. Contraception, 79(5), 379-
384. doi: 10.1016/j.contraception.2008.11.010.
Response to Request No. 1:
   1. The Regents objects on behalf of non-party Weitz to the subpoena to the extent it seeks
      documents that constitute or reflect confidential, unpublished research protocols and
      data protected by the First Amendment of the United States Constitution, and associated
      academic freedom principles, as well as federal and state constitutional and statutory
      Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 223 of 224




Diana Moers, Esq.
Jamie Dingo, Esq
November 23, 2020
Page 4

       rights designed to protect the unpublished work of researchers. Any public interest in
       such documents is outweighed by the harm to the researchers.
   2. The Regents further objects to the subpoena to the extent it seeks documents restricted
      from production by state laws and the policies of The Regents.
   3. The Regents further objects to the subpoena on the grounds that the information it seeks
      is neither relevant to any issue in the litigation or likely to lead to the discovery of
      admissible evidence.
   4. The Regents objects to the subpoena to the extent it violates California Evidence Code
      section 1040.
   5. The Regents objects to the subpoena to the extent it violates patient and provider
      privacy rights, whether established as a matter of statute or by common law.
The Regents will not produce documents responsive to this Request.
 Subpoenas to Non-Parties Michele Baron, Lauren Lederle, Eleanor A. Drey, Jennifer L.
                                      Kerns
Request No. 1: All survey data collected or relied upon in the following study: Denny, C.C.,
Baron, M.B., Lederl, L., Drey, E.A., & Kerns, J.L. (2015). Induction of fetal demise before
pregnancy termination: Practices of family planning providers. Contraception, 92(3), 241-245.
Doi:10.1016/j.contraception.2015.05.002.
Response to Request No. 1:
   1. The Regents object to the subpoenas to the extent they seeks documents that constitute
      or reflect confidential, unpublished research protocols and data protected by the First
      Amendment of the United States Constitution, and associated academic freedom
      principles, as well as federal and state constitutional and statutory rights designed to
      protect the unpublished work of researchers. Any public interest in such documents is
      outweighed by the harm to the researchers.
   2. The Regents further object to the subpoenas to the extent they seek documents
      restricted from production by state laws and the policies of The Regents.
   3. The Regents further object to the subpoenas on the grounds that the information they
      seek is neither relevant to any issue in the litigation or likely to lead to the discovery of
      admissible evidence.
   4. The Regents objects to the subpoenas to the extent they violate California Evidence
      Code section 1040.
   5. The Regents objects to the subpoenas to the extent they violate patient and provider
      privacy rights, whether established as a matter of statute or by common law.
Case 3:21-mc-80009-LB Document 1-1 Filed 01/13/21 Page 224 of 224
